MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                               Aug 28 2015, 8:56 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert Shelley,                                          August 28, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1502-CR-82
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Steven J. Rubick,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         49G19-1409-CM-42069



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1502-CR-82 | August 28, 2015   Page 1 of 5
                                             Case Summary
[1]   The trial court found Robert Shelley guilty of class A misdemeanor carrying a

      handgun without a license. On appeal, Shelley contends that his conviction

      should be overturned based on a statutory exception. We conclude that the

      exception is irrelevant and affirm his conviction.


                                 Facts and Procedural History
[2]   The relevant facts most favorable to the trial court’s judgment are that on

      August 31, 2014, Shelley transported a handgun in his vehicle to the

      Indianapolis home of his friend, Jackson Coe, who was interested in purchasing

      the handgun. Shelley parked in Coe’s driveway. Coe sat in the driver’s seat,

      and Shelley sat in the front passenger’s seat. While Shelley was trying to

      unload the handgun, it accidentally discharged and shot Coe in the thigh.

      Emergency personnel were summoned, and Shelley moved his vehicle to make

      room for the ambulance. Shelley gave a police officer permission to search his

      vehicle. The officer found the handgun in a gun case and also found a spent

      shell casing. A police detective determined that Shelley did not have a license

      to carry the handgun. The State charged Shelley with class A misdemeanor

      carrying a handgun. The trial court found Shelley guilty. Shelley now appeals.


                                     Discussion and Decision
[3]   Shelley was convicted of carrying a handgun without a license pursuant to

      Indiana Code Section 35-47-2-1, which reads in pertinent part as follows:



      Court of Appeals of Indiana | Memorandum Decision 49A02-1502-CR-82 | August 28, 2015   Page 2 of 5
              (a) Except as provided in subsections (b) and (c) … of this
              chapter, a person shall not carry a handgun in any vehicle or on
              or about the person’s body without being licensed under this
              chapter to carry a handgun.

              (b) Except as provided in subsection (c) [which is irrelevant here],
              a person may carry a handgun without being licensed under this
              chapter to carry a handgun if:

              …

              (2) the person carries the handgun on or about the person’s body
              while lawfully present in or on property that is owned, leased,
              rented, or otherwise legally controlled by another person, if the
              person:

              (A) has the consent of the owner, renter, lessor, or person who
              legally controls the property to have the handgun on the
              premises;

              …

              (3) the person carries the handgun in a vehicle that is owned,
              leased, rented, or otherwise legally controlled by the person, if
              the handgun is:

              (A) unloaded;

              (B) not readily accessible; and

              (C) secured in a case[.]


[4]   Shelley contends that his conviction should be overturned pursuant to

      subparagraph (b)(2)(A) of the statute because he carried the handgun on Coe’s

      property with Coe’s consent. The State contends that this provision is

      Court of Appeals of Indiana | Memorandum Decision 49A02-1502-CR-82 | August 28, 2015   Page 3 of 5
      irrelevant because the evidence and reasonable inferences most favorable to the

      trial court’s judgment indicate that Shelley carried a loaded handgun to Coe’s

      house without a license in violation of subparagraph (b)(3)(A). We agree with

      the State.


[5]   On appeal, we do not reweigh evidence or judge witness credibility. Amos v.

      State, 896 N.E.2d 1163, 1170 (Ind. Ct. App. 2008), trans. denied (2009). “We

      will consider only the evidence most favorable to the judgment together with

      the reasonable inferences to be drawn therefrom. We will affirm the conviction

      if sufficient probative evidence exists from which the fact finder could find the

      defendant guilty beyond a reasonable doubt.” Id. (citation omitted). “On

      appeal, the circumstantial evidence is not required to overcome every

      reasonable hypothesis of innocence; it is enough if an inference reasonably

      tending to support the conviction can be drawn from the circumstantial

      evidence.” Id. at 1171 (citation, quotation marks, and alteration omitted).


[6]   Shelley complains that neither the State nor the trial court relied on this theory

      at trial, but it is well settled that “[t]his court will affirm a conviction on any

      basis fairly presented by the record.” Mesarosh v. State, 459 N.E.2d 426, 428

      (Ind. Ct. App. 1984). The State points out that Shelley was charged in generic

      terms. See Appellant’s App. at 13 (“Shelley did knowingly carry a handgun in a

      vehicle or on or about his person, without being licensed as required by

      law[.]”). The State’s closing argument was similarly generic, and the trial

      court’s rationale for its guilty finding is cryptic. See Tr. at 41 (“The evidence

      before the Court is not just that Mr. Shelley shot his friend in the leg but that he

      Court of Appeals of Indiana | Memorandum Decision 49A02-1502-CR-82 | August 28, 2015   Page 4 of 5
      moved the vehicle with the gun in it away from the scene. Court finds the

      evidence is sufficient to sustain a[] conviction for carrying a handgun without a

      license.”). Shelley contends that “the evidence does not suggest the gun was

      loaded when brought to Mr. Coe’s house” and that “[i]t is more likely the gun

      had been loaded, maybe even fired before [Shelley] set about unloading it for

      placement back in the case.” Appellant’s Reply Br. at 4. This is merely an

      invitation to reweigh evidence and draw inferences in Shelley’s favor, which we

      may not do. The evidence elicited at trial was minimal, but it would be

      reasonable for a factfinder to infer that the handgun was loaded when Shelley

      carried it to Coe’s house without a license. That was a violation of Indiana

      Code Section 35-47-2-1, and therefore we affirm Shelley’s conviction.


[7]   Affirmed.


      May, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1502-CR-82 | August 28, 2015   Page 5 of 5